******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       LENNART MENGWALL v. GREZGORZ
             RUTKOWSKI ET AL.
                 (AC 36108)
                 Keller, Mullins and Schaller, Js.
        Argued May 21—officially released August 26, 2014

   (Appeal from Superior Court, judicial district of
  Stamford-Norwalk, Mintz, J. [motion for summary
judgment, strict foreclosure judgment]; Hon. Alfred J.
 Jennings, Jr., judge trial referee [motion to dismiss,
                  motion to reargue].)
   Brian E. Lambeck, for the appellant (defendant Cecy-
lia Rutkowska).
  Matthew B. Woods, for the appellee (plaintiff).
                          Opinion

  SCHALLER, J. The defendant Cecylia Rutkowska
appeals from the trial court’s judgment of strict foreclo-
sure rendered in favor of the plaintiff, Lennart Meng-
wall.1 On appeal, the defendant claims that the trial
court erred by: (1) failing to complete an evidentiary
hearing prior to denying her motion to dismiss, and (2)
denying her motion to reargue.2 We affirm the judgment
of the trial court.
   The following facts and procedural history are set
forth in the trial court’s memorandum of decision. On
February 28, 2012, the plaintiff commenced this strict
foreclosure action to foreclose on a second mortgage
encumbering real property at 203 South Water Street
in Greenwich. On August 31, 2012, a default judgment
was entered against the defendant for failure to appear.
On September 13, 2012, a default judgment was entered
against Grezgorz Rutkowski for failure to plead. There-
after, the plaintiff filed a motion for a judgment of strict
foreclosure. On October 11, 2012, the defendant made
an appearance before the court, thereby vacating the
default judgment entered against her. On October 19,
2012, the defendant and Grezgorz Rutkowski filed a
joint answer and special defenses to the complaint,
which vacated the default judgment entered against
Grezgorz Rutkowski. The plaintiff filed a motion to
strike the special defenses, which the court granted on
January 8, 2013. Thereafter, on March 18, 2013, the court
granted the plaintiff’s motion for summary judgment as
to liability. On April 9, 2013, the plaintiff filed another
motion for strict foreclosure, which was continued to
May 13, 2013.
  On May 9, 2013, the defendant filed a motion to dis-
miss for lack of subject matter jurisdiction, claiming
that ‘‘the current plaintiff lack[ed] standing to foreclose
the subject mortgage.’’ A hearing on the motion to dis-
miss was held on July 11, 2013, at which the plaintiff
testified and introduced as a full exhibit a copy of the
original note. The defendant made a proffer of evidence
that she and Grezgorz Rutkowski would testify that
they did not sign the promissory note that is the subject
of this strict foreclosure action. The court denied the
motion to dismiss because, inter alia, the ‘‘plaintiff has
proved that the claim [that he is neither the owner or
holder of the note] is factually untrue, and the court
has found the plaintiff to be the owner and the holder
of the note.’’ The plaintiff, therefore, had standing to
bring this strict foreclosure action. On August 13, 2013,
the defendant filed a motion to reargue the motion to
dismiss, which the court denied on August 26, 2013.
This appeal followed.
                             I
   The defendant first claims that the court erred by
failing to complete an evidentiary hearing prior to deny-
ing her motion to dismiss, thereby failing to provide
her with a meaningful opportunity to address the juris-
dictional issues raised, namely, the plaintiff’s standing
to bring this strict foreclosure action. We are not per-
suaded.
  We begin our analysis by setting forth the applicable
standard of review. ‘‘If a party is found to lack standing,
the court is without subject matter jurisdiction to deter-
mine the cause. . . . A determination regarding a trial
court’s subject matter jurisdiction is a question of law
[over which] . . . our review is plenary . . . .
  ‘‘Subject matter jurisdiction involves the authority of
the court to adjudicate the type of controversy pre-
sented by the action before it. . . . [A] court lacks dis-
cretion to consider the merits of a case over which it is
without jurisdiction . . . .’’ (Internal quotation marks
omitted.) Burton v. Commissioner of Environmental
Protection, 291 Conn. 789, 801–802, 970 A.2d 640 (2009).
   Our Supreme Court has held that ‘‘a holder of a note
is presumed to be the owner of the debt, and unless the
presumption is rebutted, may foreclose the mortgage
under [General Statutes] § 49–17. . . . The production
of the note establishes his case prima facie against the
makers and he may rest there. . . . It [is] for the defen-
dant to set up and prove the facts which limit or change
the plaintiff’s rights.’’ (Internal quotation marks omit-
ted.) RMS Residential Properties, LLC v. Miller, 303
Conn. 224, 231-–32, 32 A.3d 307 (2011). Put differently,
the holder of a note has standing to bring an action for
strict foreclosure pursuant to § 49-17.
   In Equity One, Inc. v. Shivers, 310 Conn. 119, 135,
74 A.3d 1225 (2013), our Supreme Court reiterated its
holding in RMS Residential Properties, LLC, and
rejected the argument of the defendant in that case that
‘‘he [was] entitled to an evidentiary hearing on the issue
of the plaintiff’s standing because a party seeking to
foreclose a mortgage necessarily must do more to prove
standing than simply present a note endorsed in blank.’’
(Internal quotation marks omitted.) That court noted,
however, that ‘‘when there is a genuine dispute as to
jurisdictional facts and an evidentiary hearing is neces-
sary to resolve that dispute, such a hearing ordinarily
will be required.’’ Id., 136 n.12.
  Applying these legal principles to the facts of this
case, we conclude, first, that the plaintiff has met his
burden, pursuant to RMS Residential Properties, LLC,
of establishing his standing to bring this strict foreclo-
sure action. Second, we conclude that the defendant
has failed to meet her burden, pursuant to Equity One,
Inc., of establishing that a full evidentiary hearing was
necessary in this case.
  In the present case, the court held a hearing on the
plaintiff’s motion to dismiss, at which the plaintiff intro-
duced the original note, signed by the defendant and
initialed by Grezgorz Rutkowski, into evidence; the
court admitted the note as a full exhibit. In prior pro-
ceedings, the plaintiff had produced only a copy of
the original note, along with a lost note affidavit. The
plaintiff explained that the original note had been
thought to be lost, but that it was found approximately
one month before the hearing on the defendant’s motion
to dismiss. The defendant, through her attorney,
asserted that she and Grezgorz Rutkowski would testify
that they had not signed the note produced by the plain-
tiff. The plaintiff argued that liability already had been
established, that the defendant never had raised this
issue as a defense or argued it previously, and that it
was an eleventh hour delay tactic.
   The court held that such testimony would not prove
that the plaintiff lacked standing to bring this foreclo-
sure action, that all issues regarding the defendant’s
liability had been decided in the summary judgment
that was rendered as to liability, that such a claim had
not been previously asserted, and that the defendant
had not contested the authenticity of the note in an
opposition to the motion for summary judgment as to
liability. The court also found that the plaintiff had filed
a request for admission and that the first requested
admission was as follows: ‘‘On November 21, 2007 . . .
Grezgorz Rutkowski and [the defendant], signed the
commercial construction fixed rate mortgage note in
favor of the plaintiff . . . a copy of which note is
attached as Exhibit A.’’ (Internal quotation marks omit-
ted.) The court then found that neither the defendant
nor Grezgorz Rutkowski responded to the request, and
that, under our rules of practice, the failure to respond
is deemed an admission. See Practice Book § 13-23 (a).
  On appeal, the defendant claims that she is entitled
to a full evidentiary hearing to contest the plaintiff’s
standing because there is a discrepancy between the
original note, admitted into evidence by the court during
the motion to dismiss proceeding, and a copy of the
note admitted into evidence with a lost note affidavit
during the summary judgment proceeding. She argues
that the plaintiff has not explained adequately the dis-
crepancy between the two notes. The discrepancy
between the notes is that the copy of the note contains
an additional, illegible, handwritten signature or initial
in the right margin of the document; this marking is
not found on the original note admitted into evidence
during the motion to dismiss proceeding.
  We are not persuaded that this single discrepancy is
sufficient to establish a genuine factual dispute that
would entitle the defendant to a full evidentiary hearing.
The additional signature on the copy of the note admit-
ted into evidence during the summary judgment pro-
ceeding does nothing to vitiate the authenticity of the
original note admitted into evidence during the motion
to dismiss proceeding. Additionally, as found by the
court, the defendant admitted that she had signed the
note by failing to respond to the plaintiff’s request for
admissions. She also failed to oppose the motion for
summary judgment as to liability, which was granted
by the court on March 18, 2013. The defendant thus
failed to establish that a genuine dispute as to jurisdic-
tional facts exists. We reject her claim that she was
entitled to a full evidentiary hearing to contest the plain-
tiff’s standing to bring this strict foreclosure action.
                                 II
   The defendant next claims that the court abused its
discretion by denying its motion to reargue the motion
to dismiss. Specifically, the defendant argues that the
court abused its discretion by ‘‘overlook[ing] . . . dis-
crepancies between the documents, evidence and the
trial court’s conclusion of duplicate and counterpart
originals,’’ and overlooking the legal requirement of a
full evidentiary hearing. We disagree.
  ‘‘The standard of review for a court’s denial of a
motion to reargue is abuse of discretion. . . . When
reviewing a decision for an abuse of discretion, every
reasonable presumption should be given in favor of its
correctness. . . . As with any discretionary action of
the trial court . . . the ultimate [question for appellate
review] is whether the trial court could have reasonably
concluded as it did. . . .
   ‘‘[T]he purpose of a reargument is . . . to demon-
strate to the court that there is some decision or some
principle of law which would have a controlling effect,
and which has been overlooked, or that there has been
a misapprehension of facts. . . . It also may be used
to address . . . claims of law that the [movant] claimed
were not addressed by the court. . . . [A] motion to
reargue [however] is not to be used as an opportunity
to have a second bite of the apple . . . .’’ (Citations
omitted; internal quotation marks omitted.) Liberti v.
Liberti, 132 Conn. App. 869, 874, 37 A.3d 166 (2012).
   We conclude that the defendant has failed to demon-
strate that the court abused its discretion by denying
her motion to reargue. The defendant presented no
controlling authority or set of facts overlooked or mis-
construed by the court in denying the motion to reargue.
Instead she offered only arguments available to her at
the time of the original argument on the motion to
dismiss. The defendant appears to be seeking a prover-
bial ‘‘second bite at the apple’’ in order relitigate her
case. We reject the defendant’s claim that the trial court
abused its discretion in denying her motion to reargue.
  The judgment is affirmed and the case is remanded
for the purpose of setting new law days.
      In this opinion the other judges concurred.
  1
   Grezgorz Rutkowski, Zofia Nowicka-Varga, Urszula Redzio, and
Boguslaw Rutkowski were also named as defendants. Grezgorz Rutkowski
was a signer of the subject note. Nowicka-Varga, Redzio, and Boguslaw
Rutkowski are subsequent encumbrancers of the property that is the subject
of this strict foreclosure action. None of these defendants joined the motion
to dismiss and none are parties to this appeal. We therefore refer in this
opinion to Cecylia Rutkowska as the defendant.
   2
     The defendant also raised in her preliminary statement of issues a claim
that the court erred in denying her motion to dismiss, but failed to brief
the issue. The issue therefore is abandoned. ‘‘We are not required to review
issues that have been improperly presented to this court through an inade-
quate brief. . . . Where a claim is asserted in the statement of issues but
thereafter receives only cursory attention in the brief without substantive
discussion or citation of authorities, it is deemed to be abandoned.’’ (Citation
omitted; internal quotation marks omitted.) Lareau v. Burrows, 90 Conn.
App. 779, 780, 881 A.2d 411 (2005).